Mr. Justice Aldrey
delivered the opinion of the Court.
The appellant has taken the present appeal from a judgment of conviction on a charge of keeping in its factory a platform scale for the purchase of sugar cane from planters which registered a short or incomplete weight. The first ground of appeal urged by the appellant is that the test of-its scale was not made with weights indisputably accurate.- and duly tested, as, besides certain weights, there was used'*705an iron car which it was claimed then weighed 17,870 pounds, without this having been shown at the trial.
The said car, together with several weights in it, is used in testing large platform scales, and on the day previous to that mentioned in the information its weight had been ascertained by means of a railroad platform scale, which registered a weight of 10,950 pounds when several undisputed weights were used. The car and said weights were then weighed in the same platform and registered a total weight of 17,870 pounds. But it is claimed by the appellant that the fact that the railroad platform scale accurately registered a weight of 10,950 pounds does not prove that it registered accurately the 17,870 pounds for the loaded car, because a smaller weight can not serve as a test for a greater weight.
The witness who tested the weight of the car testified that it had been his experience that where a platform scale registered accurately a weight of 10,950 pounds, but was subject to error in registering from that weight up to 17,000 pounds, the error would be negligible. This explanation seems to us satisfactory and sufficient, because the railroad platform scale having registered accurately the 10,950-pound weight placed on it, it seems logical that it should accurately register the remaining 7,920 pounds of the gross weight registered by the car, in the absence of contrary showing or proof that the car weighed less than 17,870 pounds, which proof was lacking.
The other ground of appeal set up is that when the platform scale was tested a case of vis major occurred, as an irrigation ditch running close to it had overflowed and flooded the scale.
The fact of the overflowing of the irrigation ditch is not a case of vis major; but even so the fact is, however, that although a witness for the appellant had said that water in the platform scale might affect it, this same witnes testified *706that the inspector of weights and measures stated otherwise. We think,, therefore, that the second ground of appeal can not he sustained either.
The judgment appealed from must be affirmed.